DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/7/2021.  These drawings are acceptable.

Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	The limitation “wherein a top plate reversely extends from the first end of the outer cover, and an end portion of the top plate extends into the frame body” of claim 1, “the first engaging portions are spacedly configured on each of the first side plates, each of the second side plates comprises a plurality of second engaging portions, and the second engaging portions of each of the second side plates are respectively engaged with the first engaging portions of the corresponding first side plate and an inner wall of the corresponding first side plate” of claim 7, “a second end of the frame body opposite to the first end of the frame body comprises a first bottom plate, the second block is at a second end of the outer cover opposite to the first end of the outer cover, and an opening is formed between the first bottom plate and the second block” of claim 10 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     					
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung V Ngo/
Primary Examiner, Art Unit 2847